 


116 HR 2368 RH: Supporting and Treating Officers In Crisis Act of 2019
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 103 
116th CONGRESS1st Session 
H. R. 2368 
[Report No. 116–140] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2019 
Mr. Reschenthaler (for himself and Ms. Dean) introduced the following bill; which was referred to the Committee on the Judiciary 
 

July 9, 2019
Additional sponsors: Mr. Collins of Georgia, Mr. Fitzpatrick, Mr. Stivers, Mr. Kustoff of Tennessee, Mr. Cicilline, Mrs. McBath, Ms. Wild, Mr. Kilmer, Ms. Scanlon, Mr. Crenshaw, and Mr. Bilirakis

 
July 9, 2019 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 



A BILL 
To amend the Omnibus Crime Control and Safe Streets Act of 1968 to expand support for police officer family services, stress reduction, and suicide prevention, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Supporting and Treating Officers In Crisis Act of 2019. 2.Expanding support for police officer family services, stress reduction, and suicide preventionPart W of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10491 et seq.) is amended— 
(1)in the part heading, by striking Family support and inserting Support for Law Enforcement Officers and Families; (2)in section 2301 (34 U.S.C. 10491)— 
(A)in paragraph (2), by inserting , including any research and reports developed under the Law Enforcement Mental Health and Wellness Act of 2017 (Public Law 115–113; 131 Stat. 2276) after interested parties; and (B)in paragraph (4), by inserting , psychological services, suicide prevention, after stress reduction; 
(3)in section 2302 (34 U.S.C. 10492), by inserting and mental health services after family support services; and (4)in section 2303 (34 U.S.C. 10493)— 
(A)in subsection (b)— (i)in paragraph (1), by inserting officers and after law enforcement; and 
(ii)by amending paragraph (4) to read as follows:  (4)Evidence-based programs to reduce stress, prevent suicide, and promote mental health.; and 
(B)in subsection (c)— (i)in paragraph (5), by inserting , mental health crisis, and suicide prevention after family crisis; 
(ii)in paragraph (6), by striking human immunodeficiency virus and inserting infectious disease; (iii)in paragraph (8), by inserting , injured, or permanently disabled after killed; and 
(iv)by striking paragraph (10) and inserting the following:  (10)Specialized training for identifying, reporting, and responding to officer mental health crises and suicide. 
(11)Technical assistance and training to support any or all of the services described in paragraphs (1) through (10).. 3.Reauthorizing grant programs for supporting law enforcement officers and familiesSection 1001(a)(21) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(21)) is amended to read as follows: 
 
(21)There are authorized to be appropriated to carry out part W, $7,500,000 for each of fiscal years 2020 through 2024..   July 9, 2019 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 